     Case 2:14-cv-00034-DDP-PLA Document 150-2 Filed 12/26/18 Page 1 of 3 Page ID
                                      #:5752



         1 ROBBINS GELLER RUDMAN
             & DOWD LLP
         2 STUART A. DAVIDSON, pro hac vice
           CHRISTOPHER C. GOLD, pro hac vice
         3 DOROTHY P. ANTULLIS, pro hac vice
           120 East Palmetto Park Road, Suite 500
         4 Boca Raton, FL 33432
           Telephone: 561/750-3000
         5 561/750-3364 (fax)
           sdavidson@rgrdlaw.com
         6 cgold@rgrdlaw.com
           dantullis@rgrdlaw.com
         7
           LAW OFFICES OF SEAN K. COLLINS
         8 SEAN K. COLLINS (255198)
           184 High Street, Suite 503
         9 Boston, MA 02110
           Telephone: 617/320-8485
        10 617/227-2843 (fax)
           sean@Neinsurancelaw.com
        11
           Attorneys for Plaintiffs
        12
                                 UNITED STATES DISTRICT COURT
        13
                                CENTRAL DISTRICT OF CALIFORNIA
        14
                                        WESTERN DIVISION
        15
           JERALD FRIEDMAN, Individually and ) Case No. 2:14-cv-0034-DDP-PLA
        16 on Behalf of All Others Similarly      )
           Situated,                              ) CLASS ACTION
        17                                        )
                                    Plaintiff,    ) DECLARATION OF STUART A.
        18                                        ) DAVIDSON IN SUPPORT OF
                  vs.                             ) PLAINTIFFS’ MOTION FOR CLASS
        19                                        ) CERTIFICATION
           AARP, INC., AARP SERVICES INC., )
        20 AARP INSURANCE PLAN,                   ) Judge:   Hon. Dean D. Pregerson
           UNITEDHEALTH GROUP, INC. and ) Magistrate: Hon. Paul L. Abrams
        21 UNITEDHEALTHCARE INSURANCE)
           COMPANY,                               )
        22                                        ) Hearing: February 25, 2019
                                    Defendants. ) Time:      10:00 a.m.
        23                                        )
        24
        25
        26
        27
1515270_1                                                         DAVIDSON DECL. ISO
        28                                                PLTFS’ MOT. FOR CLASS CERT.
                                                                  2:14-cv-00034-DDP-PLA
     Case 2:14-cv-00034-DDP-PLA Document 150-2 Filed 12/26/18 Page 2 of 3 Page ID
                                      #:5753



            1        I, STUART A. DAVIDSON, declare as follows:
            2        1.     I am an attorney duly licensed to practice before all of the courts of
            3 the State of Florida. I am a member of the law firm of Robbins Geller Rudman &
            4 Dowd LLP, and I am one of the attorneys of record for plaintiffs Jerald Friedman
            5 and Carol McGee (collectively, “Plaintiffs”) in this case.        I have personal
            6 knowledge of the matters stated herein, and, if called upon, I could and would
            7 competently testify thereto.
            8        2.     The foregoing exhibits are being submitted in connection with
            9 Plaintiffs’ Motion for Class Certification:
        10            Exhibit A     Hr’g Tr., Dane v. UnitedHealthcare Ins. Co., No. 2:18-cv-
                                    0792-SRU (D. Conn. Nov. 13, 2018).
        11
                      Exhibit B     Memorandum to ASI Board of Directors dated August 16,
        12                          2013, AARP_FRI_00017794.
        13            Exhibit C     Excerpts from Deposition of Jerald Friedman.
        14            Exhibit D     Excerpts from Deposition of Carol McGee.
        15            Exhibit E     Robbins Geller Rudman & Dowd LLP Firm Resume.
        16            Exhibit F     Sean K. Collins Biography.
        17
        18           I declare under penalty of perjury under the laws of the United States of
        19 America that the foregoing is true and correct. Executed this 26th day of December
        20 2018, at Boca Raton, Florida.
        21                                                  s/ Stuart A. Davidson
                                                            STUART A. DAVIDSON
        22
        23
        24
        25
        26
1515270_1                                                                  DAVIDSON DECL. ISO
        27
                                                                   PLTFS’ MOT. FOR CLASS CERT.
        28                                             -1-                 2:14-cv-00034-DDP-PLA
     Case 2:14-cv-00034-DDP-PLA Document 150-2 Filed 12/26/18 Page 3 of 3 Page ID
                                      #:5754



            1
            2                            CERTIFICATE OF SERVICE
            3        I hereby certify that on December 26, 2018, I authorized the electronic filing
            4 of the foregoing with the Clerk of the Court using the CM/ECF system which will
            5 send notification of such filing to the e-mail addresses denoted on the attached
            6 Electronic Mail Notice List, and I hereby certify that I caused to be mailed the
            7 foregoing document or paper via the United States Postal Service to the non-
            8 CM/ECF participants indicated on the attached Manual Notice List.
            9        I certify under penalty of perjury under the laws of the United States of
        10 America that the foregoing is true and correct. Executed on December 26, 2018.
        11
        12                                               s/ Stuart A. Davidson
                                                         STUART A. DAVIDSON
        13
                                                         ROBBINS GELLER RUDMAN
        14                                                 & DOWD LLP
                                                         120 East Palmetto Park Road, Suite 500
        15                                               Boca Raton, FL 33432
                                                         Telephone: 561/750-3000
        16                                               561/750-3364 (fax)
        17                                               E-mail: sdavidson@rgrdlaw.com
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
1515270_1                                                                  DAVIDSON DECL. ISO
        28                                                         PLTFS’ MOT. FOR CLASS CERT.
                                                       -2-                 2:14-cv-00034-DDP-PLA
